Citation Nr: 0530992	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-30 147	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30 or Chapter 34.




REMAND

The veteran served on active duty from December 1976 to 
December 1979.  He also had Active Guard and Reserve service 
in the Texas Army National Guard from September 1983 to 
February 2003.

This case was before the Board of Veterans' Appeals (Board) 
in May 2004 when it was remanded for issuance of a statement 
of the case in accordance with Manlincon v. West, 12 Vet. 
App. 328 (1999).  The file has been returned to the Board, 
but it is not evident that a statement of the case was issued 
as required by the May 2004 remand.  Two documents appear in 
the file following the May 2004 remand.  The first is a 
Precertification/Certification Worksheet dated October 12, 
2004.  This document appears to have been completed by 
someone at the RO and indicates, among other things, that a 
supplemental statement of the case was issued.  The second 
document is an undated letter to the veteran, which indicates 
that the veteran's appeal was being certified to the Board.  
It appears that this document was prepared sometime after the 
October 12, 2004, worksheet.  

As noted above, the two documents that appear in the record 
following the Board's May 2004 remand suggest that some 
action pursuant to the remand was in fact taken by the RO, 
but it is not clear what.  If a supplemental statement of the 
case was issued as suggested by the October 2004 worksheet, 
this was contrary to the Board's instruction to issue a 
statement of the case.  Additionally, it is not clear whether 
the veteran indeed filed a timely substantive appeal.  In any 
event, the Board can not consider the merits of any claim 
that has not been properly appealed.  See 38 C.F.R. § 20.200 
(2005) (a timely substantive appeal must be filed after a 
statement of the case is issued).  Because it can not be 
determined from the record forwarded to the Board that the RO 
has issued a statement of the case as previously instructed, 
or that the veteran has filed a timely substantive appeal, 
the case is again REMANDED for the following action:

The RO should issue a statement of the 
case, if it has not already done so, 
pertaining to the issue of entitlement to 
educational assistance benefits under 
Chapter 30 and Chapter 34.  (If a 
statement of the case has been issued 
following the Board's 2004 remand, a 
dated copy of it should be placed in the 
appellate record.)  If, and only if, a 
substantive appeal is timely filed by the 
claimant, the issue(s) should be returned 
to the Board.  (A copy of any substantive 
appeal filed by the claimant should be 
included in the appellate record.  It 
should show the date of receipt by the RO 
after issuance of the statement of the 
case that pertains to Chapter 30 and 
Chapter 34 benefits.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

